Exhibit 21.1 BURLINGTON NORTHERN SANTA FE CORPORATION SUBSIDIARIES BURLINGTON NORTHERN SANTA FE CORPORATION (DE) Burlington Northern Santa Fe Insurance Company, Ltd. (Bermuda) 100% FreightWise, Inc. (DE) 100% BNSF Logistics, LLC (DE) 100% Royal Cargo Lines, Inc. (TX) 100% Meteor Communications Corporation (WA) 100% MCC Holdings Corporation (WA) 100% BNSF Railway Company (DE) 100% BN Leasing Corporation (DE) 100% BNSF Equipment Acquisition Company, LLC (DE) 100% Bayport Systems, Inc. (TX) 100% BayRail, LLC (DE) 100% The Belt Railway Company of Chicago (IL) 100% Burlington Northern and Santa Fe Railway Company 99% de Mexico, S.A. de C.V. (Mexico) Burlington Northern Santa Fe British Columbia, Ltd. (DE) 100% BNSF Railway International Services, Inc. (DE) 100% The Burlington Northern and Santa Fe Railway Company 1% de Mexico, S.A. de C.V. (Mexico) Burlington Northern (Manitoba) Limited. (Manitoba) 100% Burlington Northern Railroad Holdings, Inc. (DE) 100% Burlington Northern Santa Fe Manitoba, Inc. (DE) 100% Burlington Northern Santa Fe Properties, L.L.C. (DE) 100% Central California Traction Company (CA) 33% Los Angeles Junction Railway Company (CA) 100% Midwest/Northwest Properties Inc. (DE) 100% Northern Radio Limited (British Columbia) 100% The Oakland Terminal Railway (CA) 50% Pine Canyon Land Company (DE) 100% Rio Grande, El Paso and Santa Fe Railroad Company (TX) 100% SFP Pipeline Holdings, Inc. (DE) 100% Santa Fe Pacific Pipelines, Inc. (DE) 100% Santa Fe Pacific Insurance Company (VT) 100% Santa Fe Pacific Railroad Company (Act of Congress) 100% Santa Fe Receivables Corporation (DE) 100% Santa Fe Terminal Services, Inc. (DE) 100% Star Lake Railroad Company (DE) 100% St. Joseph Terminal Railroad Company (MO) 50% Sunset Railway Company (CA) 50% Western Fruit Express Company (DE) 100% Winona Bridge Railway Company (MN) 100% The Zia Company (DE) 100% Non Profit: BNSF Foundation (a Texas not-for profit corporation) * The names of certain subsidiaries of Burlington Northern Santa Fe Corporation are omitted as those subsidiaries, considered as a single subsidiary, would not constitute a significant subsidiary.
